BISCHOFF, J.
A careful examination of the evidence in this case discloses no ground for our disturbing the result reached by the learned trial judge upon the very conflicting testimony adduced. It is claimed that certain unexplained inconsistencies in the testimony of the plaintiff militate against her recovery; but in view of similar inconsistencies appearing in the evidence of contradicting witnesses, and of the fact that the plaintiff had an imperfect understanding of the English language, it would appear that the credence lent by the trial judge to her testimony was justified, under the circumstances of the case. The action was brought to set aside two deeds of conveyance of the same property,—the one alleged to have been obtained from the plaintiff by fraud on the part of the grantee, the defendant Trogisch, and the other being from that defendant to the defendant Nagel, and claimed to have been founded upon no consideration. The evidence given in support of the complaint is found to be sufficient to justify the judgment as rendered in favor of the plaintiff, and the preponderance is not with the defendant appellant in that degree which would call for its reversal. It is contended that the property in suit was, rightfully in the name of the appellant, irrespective of the means employed by the defendant Trogisch in obtaining the conveyance from the plaintiff; but this argument is founded upon the assumption that the plaintiff’s title was derived through the original payment by appellant of the purchase price, and the finding that the purchase in the first instance was upon a consideration furnished from the plaintiff's own funds deprives the contention of force. Appellant makes no point of exceptions taken to rulings upon the trial, but from an examination of them we are satisfied that no prejudice resulted. Judgment affirmed, with costs.